Atkinson, Presiding Justice.
1. The bill of exceptions states that at the interlocutory hearing the judge “passed an order overruling defendant’s demurrer,” but did not in that immediate connection or elsewhere assign error on that order. Immediately following such recital, the bill of exceptions states that evidence was introduced in support of the petition and answer; and that after argument the judge passed an order granting’ an injunction as prayed, to which judgment defendant '“then and there excepted, and now excepts and assigns the same as errólas being contrary to law, and says that the said judge then and there should have refused said injunction.” After such recital the bill of exceptions proceeds to set forth the substance of all the evidence introduced at the hearing and concludes with specification of the several parts of the record as essential to a clear understanding of the errors complained of. Held:
(a) The only assignment of error is upon the judgment granting injunction.
(&) The order as to injunction continued the previous restraining order “in full force and effect until further order of this court.” This order was in effect a temporary injunction to preserve the status until the further order of court.
(c) Under-tlie evidence there was no abuse of discretion.

Judgment affirmed.


All the Justices concur.

P. T. Hipp, for plaintiff in error. Wyatt & Morgan, contra.